Exhibit 10.4

 

EXECUTION COPY

 

TAX SHARING AGREEMENT

 

This Tax Sharing agreement is entered into as of July 30, 2004 by and among
Duane Reade Holdings, Inc. (“Parent”), the Subsidiaries (as hereinafter defined)
of Parent that are signatories hereto, Duane Reade, a New York general
partnership, (“DR Partnership”), and any entities which become parties hereto
pursuant to Paragraph 19 hereof.  Parent and its Subsidiaries are hereinafter
sometimes referred to as the “Group.”

 

WHEREAS, Parent and the Subsidiaries desire, to the extent permitted by the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (the “Treasury Regulations”), that the Parent file
consolidated Federal income tax returns on behalf of the Group; and

 

WHEREAS, Parent and the Subsidiaries desire that the Group participate, to the
extent permitted by applicable state or local law, to file combined state or
local income tax returns (which shall be deemed for all purposes of this
Agreement to include any combined, consolidated, unitary or similar state or
local tax return) if so requested by Parent; and

 

WHEREAS, Parent and the Subsidiaries, and DR Partnership, wish to allocate and
settle among themselves in an equitable manner the consolidated Federal and
combined state and local income tax liability of the Group, for Taxable Periods
(as hereinafter defined) governed by this Agreement; and

 

WHEREAS, the Subsidiaries desire to be indemnified by Parent with respect to
certain tax liabilities, and Parent is willing to so indemnify the Subsidiaries.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.                                       Definitions.

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

(a)                                  “Estimated Tax Payments” for a Taxable
Period shall mean, with respect to each Subsidiary, the aggregate payments by
the Subsidiary to Parent for such Taxable Period provided in Paragraph 3.

 

(b)                                 “Final Determination” shall mean a closing
agreement with the Internal Revenue Service or the relevant state or local
taxing authorities, an agreement contained on Internal Revenue Service Form
870-AD or other comparable form, an agreement that constitutes a determination
under Section 1313(a)(4) of the Code, a claim for refund that has been allowed,
a deficiency notice with respect to which the period for filing a petition with
the Tax Court or the relevant state or local tribunal has expired or a decision
of any court of competent jurisdiction that is not subject to appeal or as to
which the time for appeal has expired.

 

(c)                                  “Separate Federal Taxable Income” for a
Taxable Period shall mean, with respect to each Subsidiary, the Federal taxable
income (including, for all purposes of this Agreement, alternative minimum
taxable income) for such Taxable Period that the Subsidiary would have reported
if it had not been included in the consolidated Federal income tax return filed
for the Group with respect to such Taxable Period but instead had filed its own
separate Federal income tax return for such Taxable Period.  In computing such
taxable income, (i) the Subsidiary shall not take into account

 

2

--------------------------------------------------------------------------------


 

any amounts paid or payable by the Subsidiary to Parent under Paragraphs 2, 3 or
5 hereof with respect to Federal taxes or by Parent to the Subsidiary under
Paragraphs 2, 5 or 7 hereof with respect to Federal taxes; (ii) the Subsidiary
shall take into account all elections, positions and methods used in the
consolidated Federal income tax return filed for the Group that must be applied
on a consolidated basis; (iii) the Subsidiary shall be entitled to take into
account any carryovers of net operating losses, net capital losses, excess tax
credits, or other tax attributes which could have been utilized by such
Subsidiary if it had never been included in the consolidated Federal income tax
return filed for the Group; and (iv) the Subsidiary shall not take into account
transactions between such Subsidiary and another Subsidiary or Parent until the
first taxable year in which such transaction is required to be taken into
account pursuant to Treasury Regulations promulgated under Section 1502
(including taking into account any income, gains or losses of such Subsidiary on
transactions that must be taken into account pursuant to Treasury Regulation
Section 1.1502-13 and any income that must be taken into account pursuant to
Treasury Regulation Section 1.1502-19).

 

(d)                                 “Separate Federal Tax” for a Taxable Period
shall mean,
with respect to each Subsidiary, the Federal income tax liability or, if
applicable, the Federal alternative minimum tax liability for such Taxable
Period that the Subsidiary would have incurred if it had not been included in
the consolidated Federal income tax return filed for the Group with respect to
such Taxable Period, but had instead filed its own Federal income tax return for
such Taxable Period; provided, that in computing such tax liability for any
Taxable Period, the Subsidiary shall not take into account any amounts paid or
payable by the Subsidiary to Parent under Paragraphs 2, 3 or 5 hereof

 

3

--------------------------------------------------------------------------------


 

with respect to Federal taxes or by Parent to the Subsidiary under Paragraphs 2,
5 or 7 hereof with respect to Federal taxes.  In computing such tax liability,
(i) the Subsidiary shall not take into account any amounts paid or payable by
the Subsidiary to Parent under Paragraphs 2, 3 or 5 hereof with respect to
Federal taxes or by Parent to the Subsidiary under Paragraphs 2, 5 or 7 hereof
with respect to Federal taxes; (ii) the Subsidiary shall take into account all
elections, positions and methods used in the consolidated Federal income tax
return filed for the Group that must be applied on a consolidated basis; (iii)
the Subsidiary shall be entitled to take into account any carryovers of net
operating losses, net capital losses, excess tax credits, or other tax
attributes which could have been utilized by such Subsidiary if it had never
been included in the consolidated Federal income tax return filed for the Group;
and (iv) the Subsidiary shall not take into account transactions between such
Subsidiary and another Subsidiary or Parent until the first taxable year in
which such transaction is required to be taken into account pursuant to Treasury
Regulations promulgated under Section 1502 (including taking into account any
income, gains or losses of such Subsidiary on transactions that must be taken
into account pursuant to Treasury Regulation Section 1.1502-13 and any income
that must be taken into account pursuant to Treasury Regulation
Section 1.1502-19).  If the computation of the Separate Federal Tax for a
Subsidiary for any Taxable Period does not result in a positive number, such
Subsidiary’s, Separate Federal Tax for such Taxable Period shall be deemed to be
zero.

 

(e)                                  “Separate State and Local Taxable Income”
shall mean, with respect to each Subsidiary, the state and local taxable income,
computed in a manner consistent with the computation of the Separate Federal
Taxable Income, as defined

 

4

--------------------------------------------------------------------------------


 

above, that the Subsidiary would have reported with respect to each state or
local taxing jurisdiction, for any Taxable Period for which the Subsidiary
participates, with Parent or any Subsidiary of Parent (other than the
Subsidiary), in the filing of a combined state or local income tax return with
such jurisdiction, if the Subsidiary had filed with such jurisdiction a separate
return.

 

(f)                                    “Separate State and Local Tax” shall
mean, with respect to each Subsidiary, the aggregate state and local income tax,
computed in a manner consistent with the computation of the Separate Federal
Tax, as defined above, that the Subsidiary would have incurred with respect to
each relevant state and local taxing jurisdiction, for any Taxable Period for
which the Subsidiary participates with Parent or any Subsidiary of Parent (other
than the Subsidiary) in the filing of a combined state or local income tax
return with such jurisdiction, if the Subsidiary had filed with such
jurisdiction a separate return.

 

(g)                                 “Subsidiary” as to any entity (the parent
corporation) shall mean a corporation that would be an includible corporation
that is a member of an affiliated group of corporations of which the parent
corporation would be the common parent, all within the meaning attributable to
such terms in Section 1504 of the Code and Treasury Regulations thereunder or,
for purposes of Paragraph 2(b) below, any corresponding provision of state or
local income tax law.

 

(h)                                 “Taxable Period” shall mean any taxable year
or portion thereof, beginning on or after the date hereof, with respect to which
a consolidated Federal income tax return is properly filed on behalf of the
Group; or, in the case of any combined state or local return, any such taxable
year or portion thereof, with respect to

 

5

--------------------------------------------------------------------------------


 

which a combined state or local income tax return is filed by Parent or any
Subsidiary of Parent.

 

2.                                       Payments Between Parent and
Subsidiaries.

 

(a)                                  For each Taxable Period, each Subsidiary
shall pay to Parent, an amount equal to the excess, if any, of the Separate
Federal Tax for such Taxable Period of such Subsidiary over the aggregate amount
of the Estimated Tax Payments actually made by the Subsidiary to Parent with
respect to Federal income taxes for such Taxable Period.  If the aggregate
amount of the Estimated Tax Payments actually made to Parent with respect to
Federal income taxes for such Taxable Period exceeds the Separate Federal Tax
for such Taxable Period of the Subsidiary, Parent shall pay to the Subsidiary,
an amount equal to such excess.

 

(b)                                 For each Taxable Period with respect to
which any Subsidiary participates (or is included) in the filing of any combined
state or local income tax return with Parent or any Subsidiary of Parent (other
than such Subsidiary), such Subsidiary shall pay to Parent an amount equal to
the excess, if any, of the Separate State and Local Tax of such Subsidiary for
such Taxable Period over the aggregate amount of the Estimated Tax Payments
actually made by such Subsidiary to Parent with respect to such state and local
income tax for such Taxable Period.  If the aggregate amount of the Estimated
Tax Payments actually made to Parent with respect to such state or local income
tax for such Taxable Period exceeds the Separate State or Local Tax of such
Subsidiary for such Taxable Period, Parent shall pay to such Subsidiary, an
amount equal to such excess.

 

6

--------------------------------------------------------------------------------


 

3.                                       Estimated Tax Payments.

 

(a)                                  For each Taxable Period, each Subsidiary
shall pay to Parent, no later than the fifth day prior to the date an estimated
Federal income tax payment is due, the amount of estimated Federal income taxes
that such Subsidiary would have been required to pay on or before the fifteenth
day of such month if such Subsidiary had filed for such period a separate
return.  Such estimated Federal income tax liability shall be determined
consistent with the calculation of the Separate Federal Tax of such Subsidiary
and shall reflect the estimated tax of such Subsidiary projected for the Taxable
Period (without taking into account any tax liability shown on a preceding
Taxable Period tax return) .

 

(b)                                 For every Taxable Period with respect to
which any Subsidiary participates in the filing of a combined state or local
income tax return with Parent or any Subsidiary of Parent (other than such
Subsidiary), such Subsidiary shall pay to Parent no later than the fifth day
prior to the date an estimated state or local income tax payment is due, the
amount of estimated taxes that such Subsidiary would have been required to pay
if such Subsidiary had filed for such period a separate return.  Such estimated
state or local income tax liability shall be determined consistent with the
calculation of the Separate State and Local Tax for such Subsidiary and, to the
extent permitted by applicable law, shall reflect the estimated tax of such
Subsidiary projected for such period (without taking into account any tax
liability shown on a preceding Taxable Period tax return).

 

7

--------------------------------------------------------------------------------


 

4.                                       Time and Form of Payment.

 

Payments by the Subsidiaries or Parent pursuant to Paragraph 2 hereof shall be
made no later than the fifth day prior to the due date of the Group’s
consolidated Federal income tax return or any relevant combined state or local
income tax return for the period for which such a payment is due.  If the due
date for any such return is extended, any amounts due at the time of filing a
request for extension of time to file shall be paid on an estimated basis.  No
later than five (5) days prior to the extended due date for such return for such
Taxable Period, the payment of each Subsidiary shall be recalculated, and any
difference between (i) the tax liability of such Subsidiary to be reflected on
such return and (ii) all prior Estimated Tax Payments made by such Subsidiary
with respect to the such Taxable Period shall be paid by such fifth day to the
party entitled thereto, with interest from the original due date at the relevant
statutory rate.

 

5.                                       Adjustments.

 

(a)                                  Redeterminations of Tax Liability.  In the
event of any redetermination of the consolidated Federal income tax liability of
the Group for any Taxable Period (or of the combined state or local income tax
liability for any Taxable Period for which a combined state or local income tax
return is filed) as a result of an audit by the Internal Revenue Service (or the
relevant state or local taxing authorities), a claim for refund or otherwise,
the Separate Federal Tax (or Separate State and Local Tax) for each Subsidiary
shall be recomputed for such Taxable Period and any prior and subsequent Taxable
Periods to take into account such redetermination, including any applicable
interest, penalties and additions to tax (to the extent actually imposed or, in
the case of interest, imposed or received), and payments due pursuant to
Paragraph 2 hereof

 

8

--------------------------------------------------------------------------------


 

shall be appropriately adjusted.  Any payment by a Subsidiary to Parent or by
Parent to a Subsidiary required by such adjustment shall be paid within ten (10)
days after the date of a Final Determination with respect to such
redetermination or as soon as such adjustment practicably can be calculated.

 

(b)                                 Refund of Tax Sharing Payment.  In the event
that the calculation of the Separate Federal Taxable Income (or Separate State
or Local Taxable Income) for any Subsidiary for any Taxable Period results in a
loss, such loss may be carried back and deducted in calculating the Separate
Federal Tax (or Separate State and Local Tax) of such Subsidiary for prior
Taxable Periods in the same manner as it would have been carried back and
deducted had it never been included in the consolidated Federal income tax
return filed for the Group.  In such case, the Separate Federal Tax (or Separate
State and Local Tax) of such Subsidiary shall be recomputed for the Taxable
Period or Periods to which such loss is carried and for any subsequent Taxable
Periods to take into account the deduction of such loss, including any interest
actually received, and payments made pursuant to Paragraph 2 hereof shall be
appropriately adjusted.  In the case of any carryback of a loss pursuant to this
Paragraph 5(b), any payment by Parent to such Subsidiary required by such
adjustment shall be paid within seven (7) days after such refunds are received
by Parent, or, in the case of contested proceedings, within thirty (30) days
after the Final Determination with respect thereto.  Excess credits for any
Taxable Period shall be carried back and otherwise treated in a manner
consistent with the provision of this Paragraph 5.

 

9

--------------------------------------------------------------------------------


 

6.                                       Interest on Unpaid Amounts.

 

In the event that any party fails to pay any amount owed pursuant to this
Agreement within ten (10) days after the date when due, interest shall accrue on
any unpaid amount at the “designated rate” from the due date until such amounts
are fully paid.  For purposes of this Agreement, the “designated rate” shall
mean a rate equal to such percentage as is provided with respect to tax
deficiencies or refunds charged or credited by the Internal Revenue Service or
state or local taxing authority, as the case may be.

 

7.                                       Indemnification.

 

Parent shall indemnify each Subsidiary on an after-tax basis (taking into
account, when realized, any tax detriment or tax benefit to such Subsidiary of
(x) a payment hereunder or (y) the liability to the Internal Revenue Service or
state, local or foreign taxing authority giving rise to such a payment), with
respect to and in the amount of:

 

(a)                                  any liability to the Internal Revenue
Service for Federal income tax incurred by such Subsidiary for any Taxable
Period with respect to which such Subsidiary is included in a consolidated
Federal income tax return filed on behalf of the Group;

 

(b)                                 any liability for state or local income tax
to a state or local taxing authority incurred by such Subsidiary with respect to
any jurisdiction for any Taxable Period with respect to which such Subsidiary
participates in the filing of a combined state or local income tax return with
Parent or any Subsidiary of Parent (other than such Subsidiary);

 

(c)                                  any liability for Federal, state or local
income tax to the

 

10

--------------------------------------------------------------------------------


 

Internal Revenue Service or a state or local taxing authority, as the case may
be, incurred by such Subsidiary, to the extent attributable to any other member
of the Group and for which such Subsidiary is liable as a result of being
included in a consolidated Federal income tax return of the Group or as a result
of participating in the filing of a combined state or local income tax return
with Parent or any other Subsidiary of Parent; and

 

(d)                                 interest, penalties and additions to tax,
and costs and expenses in connection with any liabilities described in
Paragraphs 7(a), (b) or (c) above. Parent shall pay to each Subsidiary amounts
due under Paragraphs 7(a), (b) and (c) and Paragraph 7(d) (to the extent such
amounts are related to amounts under Paragraphs 7(a), (b), or (c)) no later than
ten (10) days after the date of a Final Determination with respect thereto;
provided, however, that Parent shall not be required to pay a Subsidiary if such
Subsidiary has failed to timely pay to Parent all amounts required to be paid by
such Subsidiary to Parent under this Agreement, unless (i) any such failures are
de minimis and (ii) any such amounts that have not been paid to Parent reduce
the amounts required to be paid by Parent to Subsidiary under this Paragraph 7.

 

8.                                       Filing of Returns, Payment of Tax, Etc.

 

(a)                                  Agent.  Parent and the Subsidiaries agree
that Parent shall file consolidated Federal income tax returns for each Taxable
Period of the Group.  Each Subsidiary hereby appoints Parent as its agent, as
long as such Subsidiary is a member of the Group, for the purpose of filing
consolidated Federal income tax returns and for making any election or
application or taking any action in connection therewith on behalf of such
Subsidiary consistent with the terms of this Agreement.  Each Subsidiary hereby
appoints Parent as its agent, as long as such Subsidiary is a member of the
Group, for the

 

11

--------------------------------------------------------------------------------


 

purpose of filing any combined state or local income tax returns that Parent may
elect to file or cause to be filed, and for making any election or application
or taking any action in connection therewith on behalf of such Subsidiary
consistent with the terms of this Agreement.  Each Subsidiary hereby consents to
the filing of such returns, and to the making of such elections and
applications.  Parent agrees that to the extent the filing of any combined state
or local return by Parent (or a Subsidiary of Parent) with any Subsidiary with
such Subsidiary for any period will reduce the state or local tax liability of
such Subsidiary, without causing an increase in the state or local tax liability
of Parent or any other Subsidiary of Parent in such period, Parent will file or
cause to be filed for such taxable period a combined state or local income tax
return with such Subsidiary; provided, however, that such filing is permitted by
applicable state or local law.  Except as provided in this Paragraph 8, nothing
herein shall be construed as requiring Parent or any Subsidiary of Parent to
file combined state or local income tax returns on behalf of any members of the
Group for any Taxable Period.

 

(b)                                 Cooperation.   Each Subsidiary shall
cooperate with Parent in the filing, to the extent permitted by law, of a
consolidated Federal income tax return and such combined state or local income
tax returns for members of the Group as Parent elects to file or cause to be
filed, by maintaining such books and records and providing such information as
may be necessary or useful in the filing of such returns and executing any
documents and taking any actions that Parent may reasonably request in
connection therewith.  Parent and each Subsidiary shall provide one another with
such information concerning such returns and the application of payments made
under this Agreement as any of such corporations may reasonably request of one
another.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Payment of Tax.  For each Taxable Period,
Parent shall timely pay or discharge, or cause to be timely paid or discharged,
the consolidated Federal income tax liability of the Group for such Taxable
Period and the combined state or local income tax liability shown on any
combined state or local income tax return that Parent or any Subsidiary elects
or is required to file.

 

9.                                       Resolution of Disputes.

 

Any dispute concerning the calculation or basis of determination of any payment
provided for hereunder shall be resolved by the independent certified financial
accountants of Parent or by another individual so designated by the independent
certified financial accountants of Parent, whose judgment shall be conclusive
and binding upon the parties, in the absence of manifest error.

 

10.                                 Adjudications.

 

In any audit, conference, or other proceeding with the Internal Revenue Service
or the relevant state or local authorities, or in any judicial proceedings
concerning the determination of the Federal income tax liabilities of the Group
or the state or local income tax liability of any combined group including
Parent or any Subsidiary, the relevant taxpayer(s) shall be represented by
persons selected by Parent.  Parent shall undertake any settlement or other
action that it is permitted to take pursuant to this Paragraph 10 affecting the
income tax liability of a Subsidiary or any amount payable by a Subsidiary to or
receivable by a Subsidiary from Parent with the same diligence and care as if
such action pertained to an income tax liability of Parent and as if any amount
that might be so payable or receivable by such Subsidiary were payable or
receivable by

 

13

--------------------------------------------------------------------------------


 

Parent.  Each Subsidiary hereby appoints Parent as its agent for the purpose of
proposing and concluding any such settlement.

 

11.                                 DR Partnership Joint and Several Liability.

 

Notwithstanding anything to the contrary herein, DR Partnership shall be jointly
and severally liable for, and make all payments with respect to, any obligations
of its partners under Paragraphs 2, 3 or 5 to the extent attributable to each
such partner’s interest in DR Partnership; provided, that it is the parties’
intent that each of the partners in DR Partnership remains severally liable for
all of its obligations under this Agreement.

 

12.                                 Binding Effect; Successors.

 

This Agreement shall be binding upon Parent and each Subsidiary that is a
signatory hereto, DR Partnership, and each Subsidiary of Parent that becomes a
party hereto pursuant to Paragraph 19 hereof.  This Agreement shall inure to the
benefit of, and be binding upon, any successors or assigns of the parties
hereto, including, without limitation, any Subsidiary that becomes a party
hereto pursuant to Paragraph 19.  Each party hereto may assign its right to
receive payments under this Agreement, but may not assign or delegate its
obligations hereunder.

 

13.                                 Interpretation.

 

This Agreement is intended to calculate and allocate certain Federal and state
and local income tax liabilities of Parent and the Subsidiaries, and DR
Partnership, and any situation or circumstance concerning such calculation and
allocation that is not specifically contemplated hereby or provided for herein
shall be dealt with in a manner consistent with the underlying principles of
calculation and allocation in this Agreement.

 

14

--------------------------------------------------------------------------------


 

14.                                 Limitation On Additional Tax Agreements;
Effect of the Agreement.

 

This Agreement shall determine the liability of Parent and the members of the
Group and DR Partnership to each other as to the matters provided for herein,
whether or not such determination is effective for purposes of the Code or the
Treasury Regulations promulgated thereunder or state or local revenue laws and
regulations, financial reporting purposes or other purposes.

 

15.                                 Entire Agreement; Assignment.

 

This Agreement embodies the entire understanding among the parties relating to
its subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such subject matter.  Any and
all prior correspondence, conversations and memoranda are merged herein and
shall be without effect hereon.  No promises, covenants or representations of
any kind, other than those expressly stated herein, have been made to induce any
party to enter into this Agreement.  This Agreement, including this provision
against oral modification, shall not be modified or terminated except by a
writing duly signed by each of the parties hereto, and no waiver of any
provisions of this Agreement shall be effective unless in a writing duly signed
by the party sought to be bound.

 

16.                                 Code References.

 

Any references to the Code or Treasury Regulations shall be deemed to refer to
the relevant provisions of any successor statute or regulation and shall refer
to such provisions as in effect from time to time.

 

15

--------------------------------------------------------------------------------


 

17.                                 Notices.

 

Any payment, notice or communication required or permitted to be given under
this Agreement shall be in writing (including telecopy communication) and
mailed, telecopied or delivered:

 

If to Parent:

 

Duane Reade Holdings, Inc. 
c/o Oak Hill Capital Partners, L.P.
201 Main Street
Fort Worth, TX  76102
Facsimile:  (817) 339-7350
Attention:  Ray Pinson

 

with a copy to:

 

Oak Hill Capital Management, Inc.
Park Avenue Tower
65 East 55th Street, 36 Floor
New York, NY  10022
Facsimile:  (212) 758-3572
Attention:  John R. Monsky, Esq.

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064
Facsimile: (212) 757-3990
Attention:  Robert B. Schumer, Esq.

 

If to Subsidiary:

 

c/o Duane Reade Inc.
440 Ninth Avenue, 6th Floor
New York, NY  10001
Facsimile:  (212) 244-6525

 

If to DR Partnership:

 

c/o Duane Reade Inc.
440 Ninth Avenue, 6th Floor
New York, NY  10001
Facsimile:  (212) 244-6525

 

16

--------------------------------------------------------------------------------


 

or to such other address as a party shall furnish in writing to the other
parties.  All such notices and communications shall be effective when received.

 

18.                                 Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

 

19.                                 New Members.

 

Each of the parties to this Agreement recognizes that from time to time, new
Subsidiaries of Parent may be added to the Group.  Each of the parties to   this
Agreement agrees that any new Subsidiary of Parent shall, without the express
written consent of the other parties, become a party to this Agreement for all
purposes of this Agreement with respect to Taxable Periods ending after such
Subsidiary was added to the Group.

 

20.                                 Governing Law.

 

This Agreement shall be governed by the laws applicable to contracts entered
into and to be fully performed within the State of New York.

 

21.                                 Termination.

 

(a)                                  This Agreement shall be terminated if all
of the parties agree in writing to such termination or the Group fails to file a
consolidated Federal income tax return for any tax year of this Agreement.

 

(b)                                 In the event any party ceases to be
affiliated within the Group, this Agreement only terminates with respect to that
member.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the termination of this
Agreement pursuant to this Paragraph 21, the provisions of this Agreement shall
remain in effect, with respect to any period of time during the tax year in
which termination occurs, for which the income of the terminating party must be
included in the consolidated Federal income tax return.

 

(d)                                 Following the termination of this Agreement
pursuant to this Paragraph 21, the obligations and liabilities of the parties
arising under this Agreement with respect to any Taxable Period prior to the
termination date and the indemnification obligation of Parent pursuant to
Paragraph 7 shall continue in full force and effect until all such obligations
have been met and all such liabilities have been paid in full, whether by
expiration of time, operation of law or otherwise.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.

 

 

PARENT

 

 

 

DUANE READE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

 

 

 

 

SUBSIDIARY

 

 

 

DUANE READE INC.

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

 

 

 

 

SUBSIDIARY

 

 

 

DRI I INC.

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

 

 

 

 

SUBSIDIARY

 

 

 

DUANE READE INTERNATIONAL

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

 

 

 

 

SUBSIDIARY

 

 

 

DUANE READE REALTY

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

19

--------------------------------------------------------------------------------


 

 

DUANE READE

 

 

 

 

 

By:  DUANE READE INC., a general
partner

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

 

 

 

 

 

By:  DRI I INC., a general partner

 

 

 

 

 

By:

/s/ Michelle D. Bergman

 

 

20

--------------------------------------------------------------------------------